t c no united_states tax_court thomas d tuka petitioner v commissioner of internal revenue respondent docket no filed date p excluded from gross_income certain disability benefits that he received under a pilot disability plan funded by his employer u s airways inc p alleges that in prior collective bargaining negotiations the airline pilots association and u s airways pilots made wage concessions in exchange for the pilot disability plan p argues that in reality the concessions he and the other pilots made represent the contributions to the pilot disability plan for purposes of sec_104 i r c held p’s employer u s airways funded the pilot disability plan for purposes of sec_104 a i r c contributions to the plan were not includable in p’s gross_income accordingly the disability benefits are not excluded under sec_104 i r c thomas d tuka pro_se julia l wahl for respondent ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy- related penalty under sec_6662 of dollar_figure respondent concedes the accuracy-related_penalty and the issue for decision is whether certain disability benefits that petitioner received in were properly excluded from gross_income under sec_104 a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition herein petitioner resided in beaver falls pennsylvania petitioner was employed as an airline pilot for u s airways inc from until date when he left work because of carpal tunnel syndrome u s airways paid petitioner hourly wages the hourly rate of compensation was established in collective bargaining negotiations between u s airways and the airline pilots association alpa petitioner’s disability ‘a111 section references are to the internal_revenue_code in effect for the taxable_year at issue benefits package was also established through collective bargaining negotiations alpa negotiated with u s airways for disability benefits for its member pilots as a result of petitioner’s carpal tunnel syndrome he was eligible for disability benefits under the pilot disability plan in u s airways through reliastar life of new york paid to petitioner dollar_figure in disability benefits petitioner’s disability benefits were paid on the basis of his age years_of_service and salary the disability benefits were not paid on the basis of his medical_condition reliastar issued a form_w-2 wage and tax statement on which it reported the disability benefits that petitioner received in as taxable_income wages tips other compensation petitioner did not report the disability benefits as income on the form_1040 u s individual_income_tax_return that he filed with respect to taxable_year petitioner alleges and he introduced testimony to show that u s airways pilots made wage concessions of approximately dollar_figure million in exchange for the pilot disability plan petitioner’s disability benefits package under that plan did not result in any separate deductions out of his pay and its cost was not incorporated in his union dues instead petitioner alleges that the pilot disability plan was paid for at the negotiating table through the wage concessions q4e- opinion petitioner argues that the disability benefits that he received in are excluded from gross_income under sec_104 respondent determined that those amounts are not excluded from gross_income gross_income includes income from whatever source derived sec_61 however gross_income does not include amounts received through accident_and_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or are paid_by the employer sec_104 sec_105 specifically includes in gross_income amounts received by an employee through accident_or_health_insurance for personal injuries or sickness to the extent such amounts are attributable to contributions by the employer which were not includable in the gross_income of the employee or are paid_by the employer however sec_105 limits the application of sec_105 for certain amounts which are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care of the taxpayer his spouse and his dependents further gross_income does not include disability benefits to the extent that they constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer his spouse or a dependent and which are computed with reference to the nature of the injury without regard to the period the taxpayer is absent from work sec_105 the exclusions under sec_105 and c do not apply to the facts in the instant case and petitioner has made no argument that they do - - the amounts that petitioner received under the pilot disability plan were received through accident_and_health_insurance for personal injuries or sickness within the meaning of sec_104 34_tc_407 andrews v commissioner tcmemo_1992_668 thus petitioner may exclude those amounts if he paid premiums for the disability plan or if his employer paid premiums and the premiums were includable in his gross_income see miley v commissioner tcmemo_2002_236 petitioner suggests that in reality the employees of u s airways including petitioner paid the contributions that were made to the pilot disability plan he cites the negotiations between alpa and u s airways wherein alpa and the u s airways pilots made wage concessions in exchange for the disability benefits package petitioner suggests that the wage concessions the u s airways employees made funded the contributions to the pilot disability plan petitioner argues that the disability benefits that he received under that plan are excludable from gross_income under sec_104 we disagree there is no dispute in this case that any contributions to the pilot disability plan were actually paid_by u s airways petitioner’s employer consequently any benefits received under that plan are includable in petitioner’s income unless the contributions were includable in petitioner’s gross_income we -- - cannot accept petitioner’s argument that in reality the contributions were made by u s airways employees including petitioner via the wage concessions to accept petitioner’s position would essentially qualify any negotiated disability package for exclusion under sec_104 since any such package could be construed as a substitute for wages that employees might otherwise receive we cannot agree that congress intended sec_104 to be read so broadly as to exclude accident_or_health_insurance benefits attributable to wage concessions made in a negotiated bargaining process although sec_104 is not explicit on the subject it clearly contemplates that exemption of benefits depends on whether contributions to an accident_and_health_insurance plan involve after-tax_dollars indeed if an employee is to exclude disability benefits attributable to employer contributions those contributions must have been includable in the employee’s gross_income sec_104 petitioner asks this court to accept that wage concessions which reduced the wages he might have otherwise received but which were not taxed represent contributions that he made to an accident_or_health_insurance plan for purposes of sec_104 this would be contrary to the underlying intent that congress had in enacting that code section and the limitations that it imposed on exclusion therein - petitioner also contends that regardless of whether u s airways in fact funded the disability plan any contributions that u s airways made to the plan would be constructive income to the petitioner and thus includible in the petitioner’s gross_income for each year the contributions were made however as a general matter the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_106 thus we cannot agree that any contributions that u s airways made to the disability plan were properly includable in petitioner’s gross_income the benefits that petitioner received in are not excludable under sec_104 accordingly we hold that the payment received in constitutes gross_income and we sustain respondent’s determination_of_a_deficiency decision will be entered for respondent except for the accuracy--related penalty under sec_6662 spetitioner also argues that the us air inc pilot’s working agreement must be construed in conformance with the laws of the commonwealth of pennsylvania which prohibit taxation on disability payments because they are not considered to be the property of the beneficiary this case raises a question regarding the application of sec_104 of the internal_revenue_code whether the commonwealth of pennsylvania expressly prohibits taxation of disability payments has no relevance in deciding the issue before us
